Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Banta Oilfield Services, Inc., Appellant               Appeal from the 114th District Court of
                                                        Smith County, Texas (Tr. Ct. No. 16-0719-
 No. 06-17-00107-CV         v.                          C/B).    Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 Mewbourne Oil Company, Appellee                        Burgess participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the trial court’s summary judgment in favor of Mewbourne
Oil Company, reverse the trial court’s denial of Banta Oilfield Services, Inc.’s, motion for
summary judgment and render judgment in favor of Banta on the enforceability of the indemnity
provision against Mewbourne and Mewbourne’s breach thereof; and remand to the trial court for
a determination of damages and attorney fees.
       We further order that the appellee, Mewbourne Oil Company, pay all costs of this appeal.


                                                       RENDERED DECEMBER 4, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk